Citation Nr: 0816804	
Decision Date: 05/22/08    Archive Date: 06/04/08

DOCKET NO.  05-09 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for major depressive 
disorder.  

3.  Entitlement to service connection for residuals of eye 
trauma.  

4.  Entitlement to service connection for allergic rhinitis. 

5.  Entitlement to service connection for sinusitis.  

6.  Entitlement to service connection for residuals of a neck 
injury.  

7.  Entitlement to service connection for right plantar 
fasciitis, also claimed secondary to service-connected left 
foot disability.  

8.  Entitlement to an initial rating higher than 20 percent 
for lumbar spine degenerative disc disease, myositis and 
herniated nucleus pulposes.  

9.  Entitlement to an initial rating in excess of 10 percent 
for hypertension.  

10.  Entitlement to an initial rating in excess of 10 percent 
for left foot metatarsalgia.  

11.  Entitlement to an initial compensable rating for lower 
extremity radiculopathy.  

12.  Entitlement to an initial compensable rating for tinea 
pedis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active service from February 2003 to 
December 2003.  He served in Southwest Asia from March 26, 
2003 to April 30, 2003.  He also performed active duty for 
training and inactive duty training at various dates.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from April 2004 and later rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that denied the benefits sought.

The RO issued a statement of the case (SOC) denying service 
connection for PTSD in January 2006.  A VA Form 9, 
Substantive Appeal, was not received.  In February 2006, 
however, the RO did receive a letter from the veteran's 
representative expressing continued desire for service 
connection.  The letter is accepted in lieu of a VA Form 9, 
Substantive Appeal, on the issue of service connection for 
PTSD.  38 C.F.R. § 20.202 (2007).

A June 2006 VA neurology report notes complaints of facial 
pains that did not correlate with any known diagnosis.  This 
is referred for appropriate action as an undiagnosed illness 
claim.

Service connection for residuals of eye trauma and for 
residuals of a neck injury and the issue of a compensable 
initial rating for tinea pedis are addressed in the REMAND 
portion of the decision below and are REMANDED to the agency 
of original jurisdiction (AOJ) via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran is not a combat veteran.

2.  There is competent medical evidence of a diagnosis of 
PTSD related to independently corroborated non-combat 
stressors.

3.  There is competent medical evidence of a diagnosis of 
major depressive disorder related to active service and to 
service-connected disability.

4.  The veteran has competently reported upper respiratory 
symptoms continuously since active service.  

5.  There is competent medical evidence of a diagnosis of 
allergic rhinitis.

6.  No medical evidence of sinusitis has been submitted. 

7.  Right plantar fasciitis has been associated by competent 
medical evidence to a service-connected disability.  

8.  Lumbar spine degenerative disc disease, myositis, and 
herniated nucleus pulposes are manifested by painfully 
limited motion of the thoracolumbar spine to 30 degrees or 
less; spinal ankylosis is not shown.  

9.  Evidence of diastolic blood pressure predominantly 110 or 
more or systolic pressure predominantly 200 or more has not 
been submitted. 

10.  Left foot metatarsalgia has been manifested throughout 
the appeal period by a limping gait, difficulty standing on 
the toes, pain when walking, and additional pain during 
flare-ups.  

11.  Service-connected lower extremity radiculopathy has been 
manifested throughout the appeal period by moderate 
incomplete paralysis of the left sciatic nerve and mild 
incomplete paralysis of the right sciatic nerve.  


CONCLUSIONS OF LAW

1.  PTSD was incurred in active military service.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

2.  Major depressive disorder was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

3.  Allergic rhinitis was incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).

4.  Sinusitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.304 
(2007).

5.  The requirements for secondary service connection for 
right plantar fasciitis are met.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.310 (2007).

6.  The criteria for a 40 percent initial schedular rating 
for lumbar spine degenerative disc disease, myositis, and 
herniated nucleus pulposes are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp.2007); 38 C.F.R. 
§§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, Plate 
V, § 4.71a, Diagnostic Code 5243 (2007).

7.  The criteria for an initial schedular rating higher than 
10 percent for hypertension are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp.2007); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.104, Diagnostic Code 7101 (2007).

8.  The criteria for a 20 percent initial schedular rating 
for left foot metatarsalgia are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp.2007); 38 C.F.R. 
§§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5279, 5284 (2007).

9.  The criteria for a 20 percent initial schedular rating 
for left lower extremity radiculopathy are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp.2007); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.123, 
4.124a, Diagnostic Code 8520 (2007).

10.  The criteria for a 10 percent initial schedular rating 
for right lower extremity radiculopathy are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp.2007); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.10, 4.123, 
4.124a, Diagnostic Code 8520 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in 
substantiating claims for benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA must notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) and VA must ask the claimant to 
provide any evidence in her or his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b) (1).  
These notices must be provided prior to an initial 
unfavorable decision.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided does not 
specifically address either the rating criteria or effective 
date provisions that are pertinent to sinusitis, such error 
is harmless given that service connection for sinusitis is 
being denied, and hence no rating or effective date will be 
assigned.  

In Dingess, the Court stressed that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The veteran challenges the 
initial evaluation and/or effective date assigned following 
the grant of service connection.  Where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, section 5103(a) notice is 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  
Because the notice that was provided regarding some issues 
herein before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) the Court 
stressed that if the diagnostic code under which the claimant 
is rated contains criteria necessary for entitlement to a 
higher disability rating that would not be satisfied by 
simply demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life (such as a 
specific measurement or test result), VA must provide general 
notice of that requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, VA's 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44. 

VA's duty to notify was satisfied by way of a letters sent to 
the claimant in January and October 2004, April 2005, March 
and June 2006, and in March and May 2007.  Some letters were 
sent prior to the initial decisions in these matters.  These 
letters informed the claimant of what evidence was required 
to substantiate the claims and of the claimant's and VA's 
respective duties for obtaining evidence.  The claimant was 
also asked to submit evidence and/or information in his 
possession.

VA's duty to notify was not completely satisfied prior to the 
initial unfavorable decisions on all claims; however, in 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) the Court 
held that issuance of notification followed by readjudication 
of the claim, such as in a statement of the case (SOC) or 
supplemental statement of the case (SSOC), cures a timing 
defect.  

In this case, VA's duty to notify was satisfied subsequent to 
the initial decision by way of a letters, SOCs and/or SSOCs 
sent to the claimant after May 2006 that address all notice 
elements.  The claimant has been afforded opportunity to 
participate in his claims development and has been allowed 
time to respond.  For these reasons, it is not unfairly 
prejudicial to the claimant for the Board to adjudicate these 
claims.  

VA also has a duty to assist the claimant in the development 
of the claims.  This duty includes obtaining service medical 
records and pertinent treatment records and providing an 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  All necessary examinations have been accomplished.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Neither the claimant nor his or her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that has not been searched for 
that is necessary for fair adjudication of the claims.  No 
documentation of the veteran's claimed VA prescription for a 
month of bedrest has been located and that particular claim 
was granted based on other evidence of record.  No further 
notice or assistance to the claimant is required to fulfill 
VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2007).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service medical records, or 
for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Chronic diseases listed at 38 C.F.R. §§ 3.307, 3.309 are 
accorded special consideration for service connection.  Where 
a veteran served at least 90 days during a period of war or 
after December 31, 1946, and a listed chronic disease, such 
as arthritis, becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease will be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
veteran's service, his unit's history, his service medical 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
veterans under 38 U.S.C.A. § 1154(b).  The veteran's DD-214 
reflects that he served as an infantryman in Southwest Asia 
during a period of conflict; however, his record does not 
include the award of the Combat Infantryman Badge (CIB) or 
other conclusive evidence of combat.  Moreover, he has not 
alleged that he was in combat.  He is therefore not a combat 
veteran for VA benefits purposes. 

PTSD and Major Depressive Disorder 

While service connection requirements for major depressive 
disorder are set forth above, service connection for PTSD 
also requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § Sec. 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the 
enemy, and the claimed stressor is related to that combat, 
his lay testimony-alone-may establish the occurrence of the 
claimed in-service stressor in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of his service.  38 C.F.R. 
§ 3.304(f) (2007); see also Cohen v. Brown, 10 Vet. App. 128 
(1997).

The veteran's service medical records (SMRs) do not reflect 
any relevant complaint or treatment; however, they do reflect 
that the veteran's unit served in Southwest Asia and at 
Guantanamo during his period of active service.  A sick slip 
dated October 1, 2003, notes that the veteran's unit is Co B, 
1/65th Bn.  

A December 10, 2003, VA screening examination, performed the 
next day after the veteran was discharged from active 
service, indicates that a psychiatrist examined the veteran 
and found depressive disorder, for which the examiner 
prescribed Zoloft(r).  The veteran's depression has been 
treated continuously since. 

A January 2004 VA mental status examination report contains a 
diagnosis of depressive disorder, not otherwise specified 
(NOS).  Zoloft(r) was increased and trazadone was started.  

A February 2004 VA psychiatric consultation report notes that 
the veteran had served as a mortar man in Kuwait and as a 
guard in Guantanamo, Cuba.  His stressors were having to run 
for bunkers during SCUD missile alerts in Kuwait, always 
having to remain vigilant, and having been spat at and 
urinated on by Guantanamo prisoners.  He denied having been 
in an actual attack by the enemy or firing at the enemy.  The 
diagnosis was major depressive disorder, single episode.  

A March 2004 VA mental disorders compensation examination 
report contains a diagnosis of major depressive disorder, 
single episode, severe, without psychotic features.  The 
psychiatrist noted that the veteran had no history of 
psychiatric problems prior to active military service.  The 
psychiatrist assigned a Global Assessment of Functioning 
(GAF) score of 50 (connoting severe depression).  

An April 2004 VA psychiatric treatment report notes that the 
psychiatrist found the veteran's thought processes to be 
"concrete" and offered a diagnosis of major depressive 
disorder, single episode.  In Massey v. Brown, 7 Vet. App. 
204, 207 (1994), the Court construed "concrete" thinking to 
be indicative of poor abstraction ability and/or related to 
the psychiatric rating criterion of lack of flexibility.  The 
report notes depression that was aggravated by a lumbar disc 
condition with possible radiculopathy.  The veteran was 
taking sertraline and trazadone.  This evidence is 
significant in that it supports a diagnosis of a chronic 
psychiatric disability, rather than as a single episode. 

In April 2004, the RO denied service connection for major 
depressive disorder on the basis of no permanent disability 
shown.  In that rating decision, the RO granted service 
connection for herniated nucleus pulposis of L4-5 and L5-
S1with degenerative disc disease and myositis.  This is 
significant because an April 2004 VA psychiatric report notes 
that the lumbar disc condition aggravates depression.

In February 2005, J. R. Rodriguez Cay, M.D., reported having 
treated the veteran with psychotherapy several times during 
2004 for depression and PTSD.  His PTSD stressors were 
nightmares of events at Guantanamo and events in the Middle 
East where he had to go to bunkers, fearing the worst, when 
SCUD missile alarms sounded.  The diagnoses were PTSD and 
major depressive disorder, moderate-severe.  The veteran's 
emotional problems seemed to have started during active 
service, according to the psychiatrist, as there was no 
previous psychiatric history.  The psychiatrist noted that 
the PTSD diagnosis was consistent with DSM-IV(r) TR 2000.  The 
psychiatrist noted that the veteran's alcohol abuse was a 
common associated feature of PTSD, depression, and anxiety.  

A March 2005 private neurological evaluation reflects severe 
paravertebral muscle spasm with pain.  The neurologist noted 
that the veteran must continue psychiatric treatment for a 
depressive neurosis due to ever-present low back pain.  

A June 2005 VA initial PTSD compensation examination report 
reflects that the veteran was currently taking divalproex, 
sertraline, Risperdal(r), and lorazepam for major depression 
and PTSD.  The examiner acknowledged that Dr. Cay has been 
treating the veteran for PTSD.  The examiner offered a 
diagnosis of major depression and alcohol dependence, noting 
that the veteran discussed problems with his supervisor at 
work, but no other stressor.  Based on that, the examiner 
felt that the symptoms do not fulfill the diagnostic criteria 
for PTSD.  The examiner did not address the etiology of the 
veteran's major depression.  

In a July 2005 rating decision, the RO denied service 
connection for PTSD.  The rating decision lists evidence 
considered, including the VA PTSD examination report and 
other VA clinical records, but does not list or mention the 
February 2005 private psychiatric examination report. 

A November 2005 VA psychiatric treatment report contains two 
Axis I diagnoses: (1) major depressive disorder; and, (2) 
PTSD.  The report notes that the veteran's stressors included 
seeing dead people in Kuwait and prisoners who tried to hang 
themselves at Guantanamo.  The psychiatrist noted that the 
veteran's mental state was deteriorating and that he was 
unable to work.  

The PTSD evidence is favorable.  While the VA PTSD 
compensation examination report of June 2005 notes that the 
veteran did not meet the PTSD diagnostic criteria at that 
time, in November 2005, according to his VA treating 
psychiatrist, he did meet all PTSD diagnostic criteria.  Any 
remaining doubt on whether the veteran has PTSD is hereby 
resolved in his favor.  

While the veteran did not serve in combat, his claimed PTSD 
stressors are sufficiently corroborated.  In Kuwait, his 
stressors included SCUD alerts in March 2003.  Research 
performed at the Board reflects that SCUD alerts in Kuwait 
were frequent in March 2003.  Thus, this PTSD stressor is 
verified.  

The veteran's claimed PTSD stressors also include stressful 
incidents at Guantanamo.  The Board's research reflects that 
the 1st Battalion of the 65th Infantry, PR ArNG (Puerto Rico 
Army National Guard), was deployed to the Joint Task Force, 
Camp Delta, Guantanamo, Cuba, in later 2003, where the unit's 
members worked the prison camp as military police.  This 
tends to corroborate the veteran's presence there, but does 
not document personal involvement in claimed stressful 
incidents.  Proof of personal involvement is unnecessary, 
however.

In Pentecost v. Principi, 16 Vet. App. 124, 129 (2002), the 
Court reversed the Board's denial of service connection for 
PTSD.  The Court pointed out that corroboration of every 
detail of a stressor under such circumstances, such as the 
veteran's own personal involvement, is not necessary.  Also 
see Suozzi v. Brown, 10 Vet. App. 307 (1997).  The Board 
finds, therefore, that a diagnosis of PTSD based on verified 
non-combat stressors has been offered.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claim.  Service connection for PTSD must therefore be 
granted.  

Concerning service connection for depression, the first 
diagnosis of depression was given within one day of discharge 
from active service.  This leaves little chance for 
intercurrent cause.  Moreover, some of the medical evidence 
indicates that a painful service-connected lumbar spine 
disability has aggravated the veteran's depression, thus 
providing a solid basis for secondary service connection.  
Because the most recent diagnosis offered in November 2005 is 
major depressive disorder, the Board will grant service 
connection for major depressive disorder.  



Allergic Rhinitis

In his original December 2003 service connection claim, the 
veteran reported a sinus disability.  His SMRs do not reflect 
allergic rhinitis.  A March 2004 VA X-ray report notes that 
the veteran reported recurrent nasal stuffiness.  X-rays 
showed normal paranasal sinuses.  

A March 2004 VA otorhinolaryngology examination report 
reflects complaints of itching eyes and nose that began while 
serving in Kuwait.  Nasal allergies with recurrent sneezing 
episodes were also reported.  The veteran was taking oral 
medication for these symptoms.  The examiner found congested 
turbinates and offered a diagnosis of allergic rhinitis.  

In April 2004, the RO denied service connection for allergic 
rhinitis on the basis of no link to active service.  

Under 38 C.F.R. § 3.380 (2007), diseases of allergic etiology 
may not be constitutional or developmental abnormalities.  
Service connection must be determined on the evidence as to 
existence prior to enlistment and, if so existent, a 
comparative study must be made of its severity at enlistment 
and subsequently.  Increase in the degree of disability 
during service may not be disposed of routinely as natural 
progress or as due to the inherent nature of the disease.  
Seasonal and other acute allergic manifestations subsiding in 
the absence of or removal of the allergen are generally 
regarded as acute diseases, healing without residuals.  The 
determination as to service incurrence or aggravation must be 
made on the whole evidentiary showing.

There is no evidence that allergic rhinitis preexisted active 
service.  Because the veteran applied for service connection 
for what he thought was sinusitis one day after discharge 
from active service, because he competently reported a 
history of observable symptoms that began during active 
service, and because the VA examiner offered a diagnosis of 
allergic rhinitis to explain these symptoms, no further link 
between this disease entity and active service is necessary.  
Continuity of symptomatology, such as is required at 
38 U.S.C.A. § 3.303 (b), has been demonstrated.  Based on the 
whole evidentiary showing, as required by 38 C.F.R. § 3.380, 
the Board finds that it is at least as likely as not that 
allergic rhinitis was incurred in active military service.   

Sinusitis

In his original December 2003 service connection claim, the 
veteran reported a sinus disability.  His SMRs do not reflect 
sinusitis.  A March 2004 VA general medical examination 
reflects that the veteran reported recurring frontal 
headaches and nasal discharge.  A March 2004 VA 
otorhinolaryngology examination report does not find 
sinusitis.  

In April 2004, the RO denied service connection for sinusitis 
on the basis of no diagnosis.  The Board agrees with this 
conclusion.  No medical professional has offered a diagnosis 
of sinusitis.  

VA regards lay statements to be competent evidence of 
descriptions of symptoms of disease, disability, or injury, 
but not the determination of an issue involving a question of 
medical expertise.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); but see Jandreau v. 
Nicholson, 492 F.3d1372, 1377 (Fed. Cir. 2007) (lay diagnosis 
is competent if: (1) lay person is competent to identify the 
medical condition; (2) lay person is reporting a 
contemporaneous medical diagnosis; or (3) lay testimony of 
symptoms at the time supports a later diagnosis by a medical 
professional); See also Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed. Cir. 2006) (The Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied 
by contemporaneous medical evidence.  If the Board concludes 
that the lay evidence presented by a veteran is credible and 
ultimately competent, the lack of contemporaneous medical 
evidence should not be an absolute bar to the veteran's 
ability to prove his claim of entitlement to disability 
benefits based on that competent lay evidence.

In this case, the veteran is not shown to be competent to 
offer a diagnosis of sinusitis.  Therefore, his claim of 
sinusitis cannot be afforded any weight.

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  Service 
connection for sinusitis is therefore denied.  

Right Plantar Fasciitis

The veteran claims that right plantar fasciitis was caused by 
active service or caused or aggravated by a service-connected 
left foot disability.  

The SMRs are silent for any foot disorder; however, there is 
no report of medical history questionnaire to accompany the 
separation examination report.  Thus, it is not known whether 
the veteran had a right foot complaint at separation.  

The veteran submitted a claim for service connection for a 
foot condition on December 10, 2003, one day after separation 
from active service.  He again claimed service connection for 
a foot condition in January 2004. 

A March 2004 VA general medical examination report notes that 
the veteran walked over stones and climbed stairs and ladders 
during active service.  He claimed that bilateral plantar 
pains and foot swelling developed during active service.  X-
rays showed no bony pathology.  The relevant diagnosis was 
bilateral plantar fasciitis.  

A March 2004 VA podiatry compensation examination report 
reflects complaints of left foot pains only.  The examiner 
noted that the veteran walked with a limp favoring the left 
foot.  Plantar fasciitis of the left foot was not found, but 
is not clear whether the right foot was also examined.  In a 
December 2004 addendum report, the examiner clarified that 
right plantar fasciitis was found.  The physician then 
dissociated plantar fasciitis from left foot metatarsalgia, 
but acknowledged that these foot disorders could have the 
same origin, which was repetitive in-service foot and heel 
trauma.  The physician noted that there was no heel-related 
complaint during active service.  

In January 2005, a VA podiatrist examined the feet and 
offered a diagnosis of plantar fasciitis.  

In February 2005, private board certified podiatrist, J. M. 
Aponte-Hernandez, noted extreme tenderness of the right 
plantar surface and concluded that this was severe right 
plantar fasciitis.  The podiatrist attributed right plantar 
fasciitis to overuse of the right foot due to a painful left 
foot.  

No other relevant evidence has been submitted; however, a 
March 2005 VA primary care treatment report notes bilateral 
foot fascial fibromatosis.  

VA offered a clear diagnosis of bilateral plantar fasciitis 
in March 2004.  The diagnosis, however, was immediately 
controverted when the March 2004 podiatry examiner found no 
plantar fasciitis, although this is somewhat unclear as to 
whether this included the right foot.  In January 2005, a VA 
examiner did find right plantar fasciitis, thus ending the 
controversy.  Notwithstanding the favorable evidence for 
direct service connection, because a private podiatrist 
attributes right plantar fasciitis to a service-connected 
disability, the Board finds that plantar fasciitis was indeed 
caused or aggravated by the service-connected left foot 
disability.  

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310 (2003); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Competent 
medical evidence is required to link directly or secondarily 
the claimed condition to the veteran's period of active 
service.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

After consideration of all the evidence of record, the Board 
finds that it is favorable.  Service connection must 
therefore be granted for right plantar fasciitis secondary to 
a painful service-connected left foot.  

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2007).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

In Fenderson v. West, 12 Vet. App. 119, 126-7 (1999), the 
Court distinguished a claim for an increased rating from that 
of a claim arising from disagreement with the initial rating 
assigned after service connection was established.  More 
recently, the Court held that where the evidence contains 
factual findings that demonstrate distinct time periods in 
which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal, the assignment of staged ratings 
would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination, including during 
flare-ups.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).


Lumbar Spine Degenerative Disc disease, Myositis and 
Herniated Nucleus Pulposes 

In an April 2004 rating decision, the RO granted service 
connection for L4-5 and L5-S1 herniated nucleus pulposes with 
degenerative disc disease and myositis.  The RO assigned an 
initial 20 percent rating effective from December 10, 2003, 
under Diagnostic Code 5243.  The veteran appealed for a 
higher initial rating.  

Diagnostic Code 5243, Intervertebral disc syndrome, may be 
evaluated based on incapacitating episodes as follows:

Formula for Rating Intervertebral Disc Syndrome Based on
Incapacitating Episodes

With incapacitating episodes having a total duration of at 
least 6 weeks
during the past 12 
months.......................................................
..60 percent

With incapacitating episodes having a total duration of at 
least
4 weeks but less than 6 weeks during the past 12 months......40 
percent

With incapacitating episodes having a total duration of at 
least 2 weeks
but less than 4 weeks during the past 12 months................20 
percent

With incapacitating episodes having a total duration of at 
least one week
but less than 2 weeks during the past 
12months......................10 percent

Note (1): For purposes of evaluations 
under diagnostic code 5243, an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

Note (2): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
incapacitating episodes or under the 
General Rating Formula for Diseases and 
Injuries of the Spine, whichever method 
results in a higher evaluation for that 
segment.

In this case, incapacitating episodes of intervertebral disc 
syndrome have been alleged by the veteran.  According to an 
August 2005 VA examination report, the veteran reported that 
an RMS at a VA Medical Center prescribed a month of bed rest 
due to low back pain.  A search of the medical evidence 
produced no documentation of this.  However, this missing 
evidence is not fatal to the claim.  While a month of bedrest 
in the recent year, if shown, would warrant a 40 percent 
rating, the criteria of a 40 percent rating are otherwise 
met, as explained below.  

Intervertebral disc syndrome may be rated under the General 
Rating Formula for Diseases and Injuries of the Spine, as 
follows:

Unfavorable ankylosis of the entire 
spine......100 percent

Unfavorable ankylosis of the entire 
thoracolumbar 
spine....................................
.............................50 percent

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar 
spine....................................
.....40 percent

Forward flexion of the cervical spine 15 
degrees or
less; or, favorable ankylosis of the 
entire cervical
spine....................................
.............................30 percent

Forward flexion of the thoracolumbar 
spine greater 
than 30 degrees but not greater than 60 
degrees; or,
forward flexion of the cervical spine 
greater than 15
degrees but not greater than 30 degrees; 
or, the
combined range of motion of the 
thoracolumbar spine
not greater than 120 degrees; or, the 
combined range
of motion of the cervical spine not 
greater than 170
degrees; or, muscle spasm or guarding 
severe enough
to result in an abnormal gait or abnormal 
spinal
contour such as scoliosis, reversed 
lordosis, or
abnormal 
kyphosis.................................
.........20 percent

Forward flexion of the thoracolumbar 
spine greater
than 60 degrees but not greater than 85 
degrees; or,
forward flexion of the cervical spine 
greater than 30
degrees but not greater than 40 degrees; 
or, combined
range of motion of the thoracolumbar 
spine greater
than 120 degrees but not greater than 235 
degrees;
or, combined range of motion of the 
cervical spine
greater than 170 degrees but not greater 
than 335
degrees; or, muscle spasm, guarding, or 
localized
tenderness not resulting in abnormal gait 
or abnormal
spinal contour; or, vertebral body 
fracture with loss
of 50 percent or more of the 
height.................10 percent

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also 38 C.F.R. § 4.71, 
Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are 
zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 
degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 
240 degrees.  The normal ranges of motion 
for each component of spinal motion 
provided in this note are the maximum 
that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2007).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40 and 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations, VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination, including during 
flare-ups.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, to be 
expressed in terms of the degree of additional range-of-
motion loss due to any weakened movement, excess 
fatigability, or incoordination.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

According to a March 2004 orthopedic compensation examination 
report, the veteran had constant, severe low back pain such 
that he needed daily assistance dressing.  He walked stiffly.  
Range of motion was to 42 degrees of flexion, 12 degrees of 
extension, 12 degrees of lateral bending each way, and to 13 
degrees of rotation each way.  These ranges were limited by 
pain.  The examiner noted an antalgic gait secondary to low 
back spasm.  

A private neurological examination performed in March 2005 by 
H. J. C. Mayoral, M.D., notes that lumbar flexion was to 30 
degrees.  

An August 2005 VA compensation examination report notes that 
the veteran reportedly walked with a cane.  He could walk for 
one minute.  He refused to be tested because of severe low 
back pain.  But, when dressing, he forward flexed the lumbar 
spine to 20 degrees.  The diagnosis was L4-S1 herniated 
nucleus pulposes with degenerative disc disease and lumbar 
myositis with left L5-S1 radiculopathy.

An April 2006 VA orthopedic compensation examination report 
notes severe reverse lordosis of the spine.  

As noted above, a March 2005 private examination report notes 
lumbar spine flexion to 30 degrees and an August 2005 VA 
examination report notes only 20 degrees of flexion.  Other 
reports note slightly greater flexion.  Because painful 
motion is shown, the Board must apply the tenets of DeLuca 
and find that limitation of motion of the lumbar spine more 
nearly approximates the criteria for a 40 percent rating for 
limitation of motion under Diagnostic Code 5243 for the 
appeal period.  

The evidence does not contain factual findings that 
demonstrate distinct time periods in which the service-
connected disability exhibits diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal.  Thus, the assignment of staged ratings is not 
necessary.  Hart supra.  

After considering all the evidence of record, the Board finds 
that the evidence is favorable.  A 40 percent initial 
schedular disability rating must be granted for lumbar spine 
degenerative disc disease, myositis and herniated nucleus 
pulposes.  

Hypertension 

In April 2004, the RO granted service connection for 
hypertension and assigned a 10 percent rating effective 
December 10, 2003, under Diagnostic Code 7101.

A 10 percent rating is warranted if hypertension is 
manifested by diastolic blood pressure predominantly 100 or 
more, or if the systolic pressure is predominantly 160 or 
more.  A 10 percent rating is also warranted if the condition 
requires continuous medication for control, and there is a 
history of diastolic pressure predominantly 100 or more.  A 
20 percent rating is warranted if the diastolic pressure is 
predominantly 110 or more, or if the systolic pressure is 
predominantly 200 or more.  A 40 percent rating is warranted 
if the diastolic pressure is predominantly 120 or more.  A 60 
percent rating (the highest available rating) is warranted if 
the diastolic pressure is predominantly 130 or more.  
38 C.F.R. § 4.104, Diagnostic Code 7101 (2007).  

During a March 2004 VA general medical compensation 
examination, the veteran's blood pressure readings were 
150/80, 150/80, and 150/80.  The diagnosis was arterial 
hypertension.  He took Vasotec(r) and lisinopril for blood 
pressure control.  

During a March 2004 VA hypertension compensation examination, 
headaches were due to hypertension.  The veteran's blood 
pressure readings were 160/100, 140/100, and 140/90.  The 
examiner found no evidence of other heart disease, such as 
cardiomegaly.  The diagnosis was arterial hypertension.

In his NOD, the veteran stated that his hypertension could 
not be controlled.  

During the appeal period, no evidence has been submitted that 
establish diastolic pressure predominantly 110 or more or 
systolic pressure predominantly 200 or more.  Thus, there is 
no basis for a rating greater than 10 percent for 
hypertension.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  The claim 
for an initial disability rating greater than 10 percent for 
hypertension is therefore denied.  

Left Foot Metatarsalgia

In April 2004, the RO granted service connection for left 
foot metatarsalgia and assigned a 10 percent rating effective 
December 10, 2003, under Diagnostic Code 5279.  In a December 
2004 VA addendum report, the podiatrist mentioned repetitive 
foot trauma during active service to be the cause of this 
disability.  

Unilateral or bilateral anterior metatarsalgia (Morton's 
Disease) warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5279 (2007).  10 percent is the only 
rating offered under Diagnostic Code 5279.  

While 10 percent is the only rating offered for anterior 
metatarsalgia due to Morton's Disease, the Court suggested 
Diagnostic Code 5284 for rating residuals of foot injuries 
and stressed that the Board's decision must include explicit 
consideration of §§ 4.40, 4.45, as set forth in DeLuca, 
supra.  Fenderson v. West, 12 Vet. App. 119, 128 (1999).  
Because the examiner found evidence of repetitive foot trauma 
during service, the Board will consider Diagnostic Code 5284.  

During a March 2004 VA podiatry compensation examination, the 
veteran complained of painful push-off when walking.  He also 
reported flare-ups of pain and swelling.  The podiatrist 
palpated tenderness at the left first and second metatarsal 
phalangeal joints.  The left first and second toes had 20 
degrees of dorsiflexion and plantar flexion, limited by pain.  
The painful left foot caused limping.  Visible medial foot 
venules (small blood vessels, Dorland's Illustrated Medical 
Dictionary 1817 (28th ed. 1994)) were noted.  It was 
difficult to stand on the toes.  X-rays showed a normal foot.  

In February 2005, the veteran stated that his left 
metatarsalgia foot pains diminished his productiveness and 
the quality of his life.  

Moderate residuals of foot injuries warrant a 10 percent 
evaluation.  A 20 percent evaluation requires moderately 
severe residuals.  A 30 percent rating requires severe 
residuals.  Actual loss of use of the foot warrants a 40 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2007).  

The question in this case is whether metatarsalgia of the 
left foot more nearly approximates the criteria of a 20 
percent rating under Diagnostic Code 5284 with additional 
consideration accorded to the DeLuca tenets.  The Board does 
so find.  The service-connected left foot causes a limping 
gait, difficulty standing on the toes, pain when walking, and 
additional disability during flare-ups.  

Under 38 C.F.R. § 4.40, a part that becomes painful on use 
must be regarded as seriously disabled.  The Board has placed 
emphasis on the words must and seriously to stress that the 
regulation mandates that VA rate a painful foot as seriously 
disabled.  While Diagnostic Code 5284 does not offer a rating 
for a seriously disabling injury, a "moderately severe" 
injury might be analogous to a seriously disabled foot.  
Thus, the Board finds that left metatarsalgia more nearly 
approximates the criteria of a 20 percent rating under 
Diagnostic Code 5284.  

Although the rating schedule makes no clear-cut distinction 
between a moderately severe and a severe injury, the Board 
does not find persuasive evidence in this case for a 30 
percent rating.  

The evidence does not contain factual findings that 
demonstrate distinct time periods in which left metatarsalgia 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal.  Thus, the 
assignment of staged ratings is not necessary.  Hart supra.  
After considering all the evidence of record, the Board finds 
that the evidence is favorable.  A 20 percent initial 
schedular disability rating must be granted for left 
metatarsalgia.  


Lumbar Spine-Related Radiculopathy

In an April 2004 rating decision, the RO granted service 
connection and assigned a noncompensable rating for L5-S1 
lower extremity radiculopathy under Diagnostic Code 8599-
8520.  Medical evidence attributes lower extremity 
radiculopathy to service-connected degenerative disc disease 
and herniated nucleus pulposes at the L4-5 and L5-S1 levels.  
The Board finds that the symptoms shown clearly warrant a 
compensable rating for each lower extremity, however.  

The March 2004 VA orthopedic examiner found decreased 
pinprick sensation in the L4-5 dermatomal distribution 
running to both legs.  Muscle strength in the left lower 
extremity was also decreased.  Weakness with 4/5 of normal 
strength was found in the left extensor hallucis longus, left 
tibial anterior, and the left peroneal longus muscles.  The 
right lower extremity had normal strength.  Straight leg 
raising test was positive on the left.  Lasèque's sign was 
positive on the left.  Lasèque's sign distinguishes sciatica 
from hip joint disease, Dorland's Illustrated Medical 
Dictionary 1524 (28th ed. 1994). 

Dr. Mayoral's private neurological examination performed in 
March 2005 notes that low back pain radiated to both legs.  
Full strength was found in both legs, but decreased sensation 
was found in both legs.  Severe paravertebral muscle spasm 
was found with straight leg raising test to 45 degrees, 
bilaterally. 

An August 2005 VA compensation examination report notes that 
the left lower leg muscles had only trace strength, or 1/5 
strength.  Sensation was diminished in the L5-S1 dermatomes 
of each foot.  There was no muscle atrophy of either lower 
extremity.  The relevant diagnosis was left L5-S1 
radiculopathy.

A June 2006 VA neurological consultation report notes a 
complaint of bilateral leg numbness.  Leg strength was 4/5, 
bilaterally, due to low back pain.  

An August 2006 VA orthopedic compensation examination report 
reflects that the veteran reported bilateral lower extremity 
paresthesia, tingling, and numbness since June 2005.  
According to the report there was no electrodiagnostic 
evidence of polyneuropathy or radiculopathy in the lower 
extremities.  

While the evidence for radiculopathy is controversial, the RO 
has granted service connection for it, consistent with 
38 U.S.C.A. § 5017.  The medical and lay evidence supports a 
compensable rating for each lower extremity, however.  

As mentioned above, the neurologic manifestations include 
back pain radiating to the lower extremities, sensory 
deficits in each leg and foot, and muscle weakness in the 
left lower extremity only. Neither bowel nor bladder symptoms 
are shown.  While reports do not reflect the same symptoms, 
all reports need not agree.  Rating neurologic manifestations 
involves consideration of various regulatory provisions.  
Below are some relevant rating criteria.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe incomplete paralysis.  Absent organic 
changes, the maximum rating will be moderate, unless sciatic 
nerve involvement is shown.  38 C.F.R. § 4.123 (2007).

Neuralgia, cranial or peripheral, is usually characterized by 
a dull and intermittent pain, of typical distribution, so as 
to identify the nerve, is to be rated on the same scale, with 
a maximum equal to moderate incomplete paralysis.  Tic 
douloureux, or trifacial neuralgia, may be rated up to 
complete paralysis of the affected nerve.  38 C.F.R. § 4.124 
(2007).  

For disease of the peripheral nerves, the term "incomplete 
paralysis" when used with peripheral nerve injuries indicates 
a degree of lost or impaired function that is substantially 
less than that which is described in the criteria for an 
evaluation for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree.  The ratings for the peripheral nerves are for 
unilateral involvement; when bilateral combine with 
application of the bilateral factor.  

Diagnostic Code 8520 is analogous to the neurologic 
disability because the anatomical area of the neurologic 
deficits more nearly approximates the level of disability 
produced by sciatica when considering functional impairment, 
anatomical location, and symptomatology.  38 C.F.R. § 4.20.  

Keeping in mind that wholly sensory manifestations warrant a 
rating for mild, or at most, a moderate disability, the 
involvement shown for the left leg is both sensory and motor.  
Therefore, the Board will consider a moderate or greater 
disability rating.  

Under Diagnostic Code 8520, a 10 percent evaluation is 
warranted for mild incomplete paralysis of the sciatic nerve.  
A 20 percent evaluation requires moderate incomplete 
paralysis.  A 40 percent evaluation requires moderately 
severe incomplete paralysis.  A 60 percent evaluation 
requires severe incomplete paralysis with marked muscular 
atrophy.  38 C.F.R. § 4.124(a), Code 8520 (2007).

Because left lower extremity motor and sensory deficits are 
shown, the Board may choose between moderate incomplete 
paralysis, moderately severe incomplete paralysis, and severe 
incomplete paralysis.  Because left lower extremity weakness 
and sensory deficits are mild, the disability more nearly 
approximates moderate incomplete paralysis of the sciatic 
nerve.  Thus, the Board will grant a 20 percent rating under 
Diagnostic Code 8520, for the left lower extremity 
radiculopathy for the entire appeal period.  

Turning to the right lower extremity, medical and lay 
evidence supports a 10 percent rating for sensory deficits, 
i.e., mild incomplete paralysis of the sciatic nerve.  Thus, 
the Board will grant a 10 percent rating for right lower 
extremity radiculopathy for the entire appeal period. 

The evidence does not contain factual findings that 
demonstrate distinct time periods in which the service-
connected radiculopathy symptoms exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal.  Thus, the assignment of staged ratings is not 
necessary.  Hart supra.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) (2007) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App.  
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the disabilities have not been shown, or 
alleged, to cause such difficulties as marked interference 
with employment or to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b) (1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also 
VAOPGCPREC. 6-96. 


ORDER

Service connection for PTSD is granted.  

Service connection for major depressive disorder is granted.  

Service connection for allergic rhinitis is granted.  

Service connection for sinusitis is denied.

Service connection for right plantar fasciitis is granted.

A 40 percent initial schedular disability rating for lumbar 
spine degenerative disc disease, myositis and herniated 
nucleus pulposes is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  

An initial rating higher than 10 percent for hypertension is 
denied.

A 20 percent initial schedular disability rating for left 
foot metatarsalgia is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  

A 20 percent initial schedular disability rating for left 
lower extremity radiculopathy is granted, subject to the laws 
and regulations governing the payment of monetary benefits. 

A 10 percent initial schedular disability rating for right 
lower extremity radiculopathy is granted, subject to the laws 
and regulations governing the payment of monetary benefits. 


REMAND

Eyes

A March 2004 VA general medical examination report reflects 
that the veteran had no visual complaint.  However, in 
January 2006, the veteran claimed service connection for an 
eye disability secondary to trauma to his face.  He submitted 
a DA Form 2173, Statement of Medical Examination and Duty 
Status.  The Form, signed on June 26, 1988, reflects while 
the veteran was performing annual training from May 30, to 
June 13, 1987, he contracted an undisclosed eye disease.  The 
Form reflects that on June 1, 1987, the veteran was referred 
to a medical dispensary and also indicates that it was 
determined that the reported eye "injury" was considered to 
have been incurred in the line of duty.  

A DD Form 689, Individual Sick Slip, dated July 20, 1988, 
reflects that the veteran reported a one-day history of 
increased headache and a longer history of blurred vision on 
the right.  The assessment was rule-out ocular pathology.  A 
July 1988 ophthalmology consultation report notes that the 
condition had arisen during 1987 annual training.  The 
ophthalmologist found the right eye to be normal; however, 
two days later, astigmatism was found (astigmatism has many 
forms and may be acquired due to some disease or injury of 
the eye, Dorland's Illustrated Medical Dictionary 151 (28th 
ed. 1994)).   

An April 2004 VA outpatient treatment report notes allergic 
conjunctivitis.  

An April 2006 VA eye disease compensation examination report 
notes that the veteran reported unspecified eye trauma during 
National Guard training.  The diagnoses were refractive error 
and blepharitis.  The examiner dissociated any vision loss 
with claimed eye trauma.  The examiner did not address 
astigmatism.  

A June 2006 VA neurology report notes episodes of diplopia.  

Although refractive error is not subject to service 
connection, because a line of duty determination involving an 
eye injury was made and because VA examiners have found 
astigmatism, blepharitis, conjunctivitis, and a complaint of 
diplopia, VA's duty to assist includes obtaining a medical 
opinion that addresses the nature etiology of these 
disorders.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

Moreover, if any ocular related symptom is found that cannot 
be attributed to a known diagnosis, VA must also consider 
service connection for undiagnosed illness related to service 
in the Persian Gulf.  For this reason, the eye examiner will 
be asked to report any ocular-related symptom that cannot be 
attributed to a known diagnosis.  

Residuals of a Neck Injury

A November 2003 separation examination report reflects a 
normal spine.  However, on a subsequent page of the report, 
the examiner noted that a follow-up for the low back was 
necessary and also notes that the veteran needed physical 
therapy.  The reason or reasons for physical therapy are not 
clear.  There is no report of medical history questionnaire 
to accompany the separation examination report.  Thus, it is 
not known whether the veteran had a neck complaint at the 
time of separation.  

In his original December 2003 service connection claim, the 
veteran reported a back condition, but he did not mention a 
separate neck condition.  In January 2004, he again mentioned 
a back condition.  

A March 2004 VA general medical examination report and a 
March 2004 VA spine compensation examination report are 
silent for any neck-related complaint.  A November 2005 VA 
orthopedic consultation report notes a reported two-year 
history of neck pains.  A magnetic resonance imaging (MRI) 
report reflected C6-related pathology.  An X-ray showed 
osteophytes from C4 to C6.  The impression was cervical 
spondylosis.  

An April 2006 VA spine compensation examination report 
contains diagnoses of degenerative joint disease; C4-C5 
bulging disc; C3-4 and C5-6 herniated nucleus pulposis by 
MRI; peripheral neuropathy by EMG and nerve conduction study; 
cervical degenerative joint disease by X-rays; and bilateral 
trapezius and sternocleidomastoideus myositis.  The examining 
physician dissociated the current neck disorder from the 
service-connected lumbar spine disorder, but did not offer an 
opinion addressing the likelihood of a link between the neck 
disorder and active service.  

A June 2006 VA neurological consultation report notes 
continued neck pains with radiculopathy.  An August 2006 VA 
neurology compensation examination report reflects that 
complaints of upper extremity peripheral neuropathy began 
around June 2005; however, this opinion, even if correct, 
does not dissociate cervical spine pathology with active 
service.  

In January 2008, the veteran's representative requested an 
examination and opinion to determine the etiology of the 
veteran's neck pains.  The Board agrees.  The claim is 
plausible because: (1) the veteran reported that neck-related 
symptoms began during active service; (2) the veteran 
sustained in-service spinal trauma that was severe enough to 
cause a chronic lumbar spine disability; and (3) the 
earliest-dated X-rays (November 2005) showed osteophytes from 
C4 to C6 and spondylosis, which suggests an earlier date of 
onset.  

No health professional has offered an opinion addressing the 
likelihood that cervical spine disorders are related to 
active service.  VA's duty to assist includes obtaining a 
medical opinion that addresses the nature and etiology of the 
cervical spine disorder.  Id.  

Tinea Pedis

In April 2004, the RO granted service connection for tinea 
pedis and assigned a noncompensable rating effective December 
10, 2003, under Diagnostic Code 7813.  

Under Diagnostic Code 7813, if the service-connected skin 
lesion covers an area of at least 5 percent, but less than 20 
percent, of the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected; or requires 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past twelve-month period, a 
10 percent rating is warranted.  

According to a March 2004 VA dermatology compensation 
examination report, the veteran had not used a corticosteroid 
or other immunosuppressive drug for his service-connected 
skin disability.  He complained of itching over the toes and 
the forefoot, bilaterally, with reddening.  The examiner 
found a desquamation over the toes of the right foot only, 
however.  The diagnosis was tinea pedis.  The examiner did 
not provide an estimate of total body coverage, or total 
exposed area coverage.  While the Board might offer an 
estimate, the Board may not supply missing medical facts or 
substitute its own medical expertise for that of a physician.  

The March 2004 VA examination report must be returned to the 
dermatologist as insufficient for rating purposes.  38 C.F.R. 
§ 4.2.  The dermatologist is asked to re-examine the veteran 
for tinea pedis and offer an estimate of entire body covered 
and, more importantly, a percent of the exposed area 
affected.  The foot may be considered to be an exposed area 
if the dermatologist recommends the wearing of open footwear, 
such as sandals.

VA's duty to assist includes obtaining a medical opinion that 
addresses the current severity of tinea pedis.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002
& Supp. 2007) and 38 C.F.R. § 3.159 
(2007) is fully satisfied.  In 
particular, the AOJ must send the veteran 
a notice that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, as outlined 
by the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006); (2) the 
provisions for establishing service 
connection for undiagnosed illness 
related to Persian Gulf War service; and, 
(3) requests or tells the veteran to 
provide any evidence in his possession 
that pertains to his claims.  The claims 
file must include documentation that 
there has been compliance with the VA's 
duties to notify and assist a claimant as 
specifically affecting the issues on 
appeal.

2.  After the development requested above 
has been completed, the AOJ should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an ophthalmology examination by 
an appropriate specialist.  The claims 
file should be made available to the 
physician for review of the pertinent 
evidence.  The physician should elicit a 
complete history of any eye trauma and 
eye-related symptoms from the veteran, 
and answer the following:

I.  What is the current diagnosis or 
diagnoses relative to astigmatism, 
blepharitis, conjunctivitis, 
diplopia, or other ocular condition 
other than refractive error?

II.  For each diagnosis offered, is 
it at least as likely as not that 
this disability had its onset in 
service?  

III.  Is there any current ocular-
related symptom that cannot be 
attributed to a known diagnosis?

IV.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

3.  The AOJ `should also make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination by an 
appropriate specialist.  The claims file 
should be made available to the physician 
for review of the pertinent evidence.  
The physician should elicit a complete 
history of any neck trauma and symptoms 
from the veteran, and answer the 
following:

I.  What is the current diagnosis or 
diagnoses relative to the cervical 
spine?

II.  For each diagnosis offered, is 
it at least as likely as not that 
this disability had its onset in 
service?  

III.  If cervical spine arthritis is 
shown, is it at least as likely as 
not that this disability arose 
within a year of separation from 
active service?  

IV.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

4.  The AOJ should also arrange for an 
examination by a dermatologist to 
determine the severity of the veteran's 
tinea pedis.  The physician should review 
the pertinent evidence, examine the 
veteran and offer a diagnosis.  The 
physician should estimate the percent of 
entire body coverage affected by tinea 
pedis and the percent of exposed area 
affected by tinea pedis.  The foot may be 
considered an exposed area if the 
dermatologist recommends open footwear, 
such as sandals.  The dermatologist 
should note whether immunosuppressive or 
corticosteroid drug treatment has been 
used in the recent 12 months or earlier, 
and, if so, for how many weeks per year.  
The dermatologist should offer a 
rationale for any conclusion in a legible 
report.  If any question cannot be 
answered, the dermatologist should state 
the reason.  

5.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate all 
remanded issues.  If the benefits sought 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
purposes of this remand are to comply with due process of law 
and to further develop the veteran's claims.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of the 
claim.  38 C.F.R. § 3.655 (2007).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


